DETAILED ACTION 
Claims 1-26, submitted on November 20, 2020, are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so finality of the previous action is withdrawn.  Applicant’s submission filed on December 1, 2020 has been entered.  
Withdrawn Rejections 
The rejection of claims 1-2, 4-15, and 17-26 under 35 U.S.C. 103 as being unpatentable over Jenkins (US 2009/0311335 A1) is withdrawn because the independent claims have been amended to require that “the meloxicam is not a nanoparticle with an average size in nano-meters.”  The rejection of claims 3 and 16 under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Ryoo (US 2014/0248353 A1) is likewise withdrawn.  
Objection to The Specification 
The following is a quotation of the first paragraph of 35 U.S.C. 132:  
(a) Whenever, on examination, any claim for a patent is rejected, or any objec-tion or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be reexamined.  No amendment shall introduce new matter into the disclosure of the invention.  
The specification is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  As quoted above, section 132(a) states that “no amendment shall introduce new matter into the disclosure of the invention.”  Amendments to the claims that introduce elements or limitations that are not supported by the disclosure as originally filed is a violation 
Claim Rejections – 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112:  
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.  The application as originally filed does not provide written support for “wherein the meloxicam is not a nanoparticle with an average size in nanometers” for the same reasons discussed above, mutatis mutandis.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-26, as amended, remain rejected on the ground of nonstatutory double patenting as being unpatentable over the following US Patent Nos.: 
10,471,069 B2 	10,512,692 B2 	10,512,693 B2 	10,517,950 B2 
10,532,101 B2 	10,537,642 B2 	10,561,664 B2 	10,583,144 B2 
10,653,777 B2 	10,688,102 B2 	10,688,185 B2 	10,695,429 B2 
10,695,430 B2 	10,702,535 B2 	10,702,602 B2 	10,722,583 B2 
10,729,696 B2 	10,729,697 B2 	10,729,773 B2 	10,729,774 B2 
10,758,617 B2 	10,758,618 B2 	10,780,165 B2 	10,780,166 B2 
10,799,588 B2 	10,821,181 B2 	10,894,053 B2 	10,987,358 B2
Although the claims at issue are not identical, they are not patentably distinct from each other.  Each of the cited patents claims a method of treating migraine comprising administering a com-bination of meloxicam and rizatriptan, or a pharmaceutical composition that it useful for that purpose.  
Relevant Prior Art 
The prior art made of record (see attached form PTO-892) and not relied upon is consid-ered pertinent to applicant’s disclosure.  Seibert (US 2004/0214861 A1) discloses (para. 0006) a method for the treatment of migraine by administering a cyclooxygenase-2 selective inhibitor and a 5-HT1B/1D agonist.  Meloxicam (para. 0059) is discloses as an example of the cyclooxygenase-2 selective inhibitor and rizatriptan as the 5-HT1B/1D agonist (para. 0405-06).  The compositions of this reference, however, do not appear to have the Tmax and AUC0-24 required by the instant claims and as exemplified in Figs. 5-10 of applicant’s drawings (submitted February 13, 2020) and the accompanying description in the specification.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell,1 whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 formerly “Theodore R. West”